MORROW, Circuit Judge
(orally). This action was to recover $5,470.98. This suit was commenced October 1, 1904. The same defense is made to this action, with respect to jurisdiction and the liability of the Coast Contracting Company, that was made in No. 13,441, and the views I entertain in that case dispose of its defenses in this- case.
But this'case differs from the other case in this respect: that the material was supplied commencing February 6, 1900, and the last debit is October 24, 1903; .that on the last-named date an account stated was presented to the Contracting Company and has fixed, the liability of the defendant Axman ,at the sum of $5,470.98. In this case a promissory note was' given by Axman and the Coast Contracting Company on October 24, 1903, for the amount of the account stated, and it is claimed by the defendant that this note has released the sureties on the bond; but, as I have stated in the other case, this suit is brought upon the account, and not upon any other obligation. *983It is not brought upon the promissory note in this case, and the giving and receiving of the note did not release the sureties on the bond.
Judgment will therefore be entered in this case for $5,470.98.